DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/09/2022 and 04/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection/s to the Specification
The title of the invention, “HEAT DISSIPATION SYSTEM AND PROJECTION DEVICE,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the second main air inlet [is] disposed on the second sidewall or the fourth sidewall,” does not reasonably provide enablement for “the second main air inlet [is] disposed on the second sidewall and the fourth sidewall,” as recited in claim 9.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the “the second main air inlet is disposed on the second sidewall and the fourth sidewall” where the first and second side walls are on opposite sides.
For the purpose of examination, claim 9 is interpreted as having the second main air inlet disposed on the second sidewall or the fourth sidewall.


Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yanagisawa (US 20090237619 A1).
Regarding claim 1, Yanagisawa teaches a heat dissipation system (Fig. 1-16) comprising a case (2), a plurality of liquid cold plates (61R/G/B), at least one first radiator (732/762) and a second radiator (63), wherein the case (2) comprises at least one main air inlet (251) and an air outlet (252), the plurality of liquid cold plates (61R/G/B) are disposed in the case (2), the at least one first radiator (732/762) is disposed in the case (2) and beside the main air inlet (251), and the second radiator (63) is disposed in the case (2) and beside the air outlet (252), wherein the plurality of liquid cold plates (61R/G/B), the at least one first radiator (732/762) and the second radiator (63) are connected with one another.
Regarding claim 10, Yanagisawa teaches a projection device (Fig. 1-16) comprising a plurality of heat sources (451R/G/B) and a heat dissipation system (Fig. 7, 8, and 14-16), wherein the heat dissipation system comprises a case (2), a plurality of liquid cold plates (61R/G/B), at least one first radiator (732/762) and at least one second radiator (63), wherein the case (2) comprises at least one main air inlet (251) and an air outlet (252), the plurality of liquid cold plates (61R/G/B) are disposed in the case (2), wherein the plurality of liquid cold plates (61R/G/B) are thermally coupled to at least a part of the plurality of heat sources (451R/G/B), the at least one first radiator (732/762) is disposed in the case (2) and beside the main air inlet (251), and the second radiator (63) is disposed in the case (2) and beside the air outlet (252), wherein the plurality of liquid cold plates (61R/G/B), the at least one first radiator (732/762) and the second radiator (63) are connected with one another.
Regarding claims 2 and 11, Yanagisawa further teaches at least one pipeline (66); and a cooling fluid, wherein the plurality of liquid cold plates (61R/G/B), the at least one first radiator (732/762) and the second radiator (63) are connected with one another through the at least one pipeline (66), and the cooling fluid flows in the at least one pipeline (66).
Regarding claims 3 and 12, Yanagisawa further teaches a pump (62) is connected to the at least one pipeline (66) and is configured to draw the cooling fluid to flow in the at least one pipeline (66), wherein the pump (62) is disposed between the at least one first radiator (732/762) and the second radiator (63); and a storage tank (64/65) is connected to the at least one pipeline (66) and is configured to store the cooling fluid, wherein the storage tank (64/65) is disposed between the pump (62) and the second radiator (63).
Regarding claims 4 and 13, Yanagisawa further teaches the plurality of liquid cold plates (61R/G/B) comprise at least one first liquid cold plate (61R/B/G) and at least one second liquid cold plate (other 61R/B/G), the at least one first liquid cold plate (61R/B/G) is connected between the at least one first radiator (732/762) and the second radiator (63) through the at least one pipeline (66), and the at least one second liquid cold plate (other 61R/B/G) is connected to downstream of the second radiator (63) through the at least one pipeline (66), wherein 
the plurality of heat sources (451R/G/B) comprise at least one first heat source (451R/G/B) and at least one second heat source (other 451R/G/B), the at least one first heat source (451R/G/B) is thermally coupled to the at least one first liquid cold plate (61R/B/G), and the at least one second heat source (other 451R/G/B) is thermally coupled to the at least one second liquid cold plate (other 61R/B/G), wherein a first working temperature of the first heat source (451R/G/B) is less than a second working temperature of the second heat source (other 451R/G/B; [01345]).
Regarding claims 5 and 14, Yanagisawa further teaches at least one first fan (75) disposed beside the first radiator (732/762).
Regarding claims 6 and 15, Yanagisawa further teaches at least one second fan (55) beside the second radiator (63).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Nakamura (US 20190116343 A1).
Regarding claim 7 and 16, Yanagisawa further teaches comprising a projection lens (47), wherein the case (2) further comprises a first sidewall (22), a second sidewall (24/25), a third sidewall (23) and a fourth sidewall (25/24) are connected end to end, the first sidewall (22) is disposed opposite to the third sidewall (23), the second sidewall (24/25) is disposed opposite to the fourth sidewall (25/24), and the projection lens (47) is disposed on the first sidewall (22), 
Yanagisawa does not explicitly teach the number of the at least one main air inlet (251) is one, the main air inlet (251) is disposed on one of the fourth sidewall (25/24) and the second sidewall (24/25), and the air outlet (252) is disposed on the third sidewall (23).
Nakamura does not explicitly teach the number of the at least one main air inlet (261) is one, the main air inlet (261) is disposed on one of the fourth sidewall (25/26) and the second sidewall (26/25), and the air outlet (242) is disposed on the third sidewall (24).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yanagisawa with Nakamura; because it allows isolating the cooling device from the optical components to improve cooling efficiency. 

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa
Regarding claims 8 and 17, Yanagisawa further teaches a projection lens (47), wherein the case (2) further comprises a first sidewall (22), a second sidewall (24/25), a third sidewall (23) and a fourth sidewall (25/24) are connected end to end, the first sidewall (22) is disposed opposite to the third sidewall (23), the second sidewall (24/25) is disposed opposite to the fourth sidewall (25/24), and the projection lens (47) is disposed on the first sidewall (22), wherein the at least one main air inlet (251) is a plurality of main air inlets (251; Fig. 1, 3, 5 and 6), the plurality of main air inlets (251) comprise a first main air inlet (251) and a second main air inlet (251; Fig. 1, 3, 5 and 6).
Yanagisawa does not teach the first main air inlet (251) disposed on the second sidewall (24/25), the second main air inlet (251) disposed on the fourth sidewall (25/24), and the air outlet (252) disposed on the third sidewall (23).
Having the first main air inlet (251) disposed on the second sidewall (24/25), the second main air inlet (251) disposed on the fourth sidewall (25/24), and the air outlet (252) disposed on the third sidewall (23) requires only rearrangement of parts that does not change the principle of operation or produce unexpected results in any way.
Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Furthermore, rearrangement of parts amounts to combining prior art elements according to known methods to yield predictable results which is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claims 9 and 18, Yanagisawa further teaches a projection lens (47), wherein the case (2) further comprises a first sidewall (22), a second sidewall (24/25), a third sidewall (23) and a fourth sidewall (25/24) are connected to each other, the first sidewall (22) is disposed opposite to the third sidewall (23), the second sidewall (24/25) is disposed opposite to the fourth sidewall (25/24), and the projection lens (47) is disposed on the first sidewall (22), wherein the at least one main air inlet (251) is a plurality of main air inlets (251; Fig. 1, 3, 5 and 6), and the plurality of main air inlets (251) comprise a first main air inlet (251) and a second main air inlet (251; Fig. 1, 3, 5 and 6), 
Yanagisawa does not teach the first main air inlet (251) disposed on the first sidewall (22), the second main air inlet (251) disposed on the second sidewall (24/25) or the fourth sidewall (25/24), and the air outlet (252) disposed on the third sidewall (23).
Having the first main air inlet (251) disposed on the first sidewall (22), the second main air inlet (251) disposed on the second sidewall (24/25) or the fourth sidewall (25/24), and the air outlet (252) disposed on the third sidewall (23) requires only rearrangement of parts that does not change the principle of operation or produce unexpected results in any way.
Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Furthermore, rearrangement of parts amounts to combining prior art elements according to known methods to yield predictable results which is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Nishijima (US 20090266098 A1).
Regarding claim 19, Yanagisawa further teaches the plurality of heat sources (451R/G/B) comprise a light valve in the projection device.
Yanagisawa does not explicitly teach the heat source including a light-emitting element.
Nishijima teaches the heat source including a light-emitting element (11).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yanagisawa with Nishijima; because it allows cooling of the light source.


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20200103733 A1, US 20190129237 A1, US 20190121225 A1, US 20180267393 A1, US 20180081262 A1, US 20160301902 A1, US 20130070453 A1, US 20120300179 A1, US 20070247592 A1, US 20050201107 A1, and US 20050168990 A1, disclose liquid cooled projection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571) 270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882